Title: Benjamin Henry Latrobe to Thomas Jefferson, 7 March 1818
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Baltimore, 
              March 7h 1818.
                    
                    I arrived here with my family on the 12h of Jany and a few days afterwards was taken ill of my old complaint, the Hemicrania, a complaint in which no one, I believe, can more heartily sympathise with me than yourself, as I believe you are often severely afflicted with it. I was confined to my room for three weeks. Immediately on my recovery I was called to Annapolis to examine  the bar at the mouth of the harbor with a view to a proposition to Government for the Establishment of the Naval Depot at that place. The bar is composed entirely of blue mud, a stratum, which occurs constantly & in regular succession in the geological formation of the country. If it is this stratum, which not easily yielding to the attrition of water has remained higher than the sandy strata above & below it, or if it is,—what all blue clay, ooze, or marsh mud is,—the product of marine water acting upon vegetable matter, and has been thrown in by the Chesapeake,—(as its form indicates;);—in either case it is easily removed, & will not be redeposited, or at all events, many centuries must elapse before it will be again produced. My report, will, I presume, be printed in which case, I will immediately transmitt to you a copy of it.
                    I did not remove into the house which I have taken here untill my return from Annapolis, and could not get it so arranged as to enable me to unpack my books untill 2 days ago, when I found the enclosed book of prices.—I have added to it, the prices allowed paid by myself & paid within the last six months. Any good workman can make a good profit upon them.—Here in Baltimore the same secrecy is observed, by the measurer’s, that obtains in Philadelphia. The price book, ob as there, exists only in manuscript. This combination cannot last many Years. It will bring in a competition from New England, which will break it up. In Philadelphia it will be more durable, being supported by a rich & numerous Guild, the Carpenters company, into which it is the interest of every young workman to be enrolled.
                    I much fear that I shall be under the necessity of appealing to Congress, or the public on the business of the Capitol. Mr Lane being an inmate of the Presidents family, had has had influence enough to prevent my being even heard:—and I feel every day the effect of the situation in which I am relatively to the President. And yet out of the President’s house no man is less respected than the Commissioner. For  the President personally no one has more respect than myself. I suffer from the regular course of so bad a system as that of the public buildings.
                    But I will not trespass upon the time or patience, which you have so many more agreeable & useful means of employing, than to hear my complaints, further, than by extracting from public documents, the following facts which Show the effect of the system formerly established by you, virtually, in which the architect could controul the expenses, by controuling the contracts, & the manner of working, & compared with the management of Commissioners, who had no professional knowledge.
                    
                        
                            1795 to1801
                             
                            Cost of the N. Wing of Lath & plaister internally, half finished, & in decay, under the first Commissioners.—
                            }
                            $
                        
                        
                            Stone 6$ ⅌ Ton, bricks 4.50 to 6$ ⅌ M.
                            307.735.38
                        
                        
                            
                            
                            
                            
                            
                        
                        
                            1804 to1807
                            
                            Cost of the South wing, magnificently executed, finished, in all its parts, vaulted & filled with Sculpture
                            }
                            274.841.01½
                        
                        
                             Stone 8–12$ ⅌ Ton, bricks 8$ ⅌ M.
                        
                        
                            
                            
                            
                            
                            
                        
                        
                            
                            
                            Repairs & finished finishing of the West side of the North wing in the stile of the South wing—1806 & 1807.
                            }
                              28.142.25
                        
                        
                            
                            
                            
                            
                            610.718.64½
                        
                    
                    
                    
                        
                            Expenses of repairs 
                            1815–1818.
                            
                        
                        
                             Appropriation
                            1815. 
                            500.000
                        
                        
                            
                            1816.
                            125.000
                        
                        
                            
                            1817.
                            200 000
                        
                        
                            
                            
                            825.000
                        
                    
                    If of this sum, of  825.000, $225.000 be allowed for the presidents house, there will have been expended on the repairs of the Capitol alone, which are not half finished, 600.000. Now there remained after the conflagration: All the external walls of the Capitol uninjured, excepting in the Architraves of some of the windows,—all the vaulting of every kind internally,—many rooms wholly uninjured,—in fact work which, on reference to my books, had cost 190.000 dollars in the South wing, & I presume 200.000 N in the North wing!!!—and yet  I must bear the blame of all this,—even a hearing being refused me!
                    I hope you will forgive my intruding this statement upon you. I know it to be useless at present to attempt to swim against the current. It will turn of itself in time.
                    I enclose a pamphlet which I printed some time ago. Please to receive it as a mark of my the unalterable respect & attachment with which I am
                    
                        Yrs
                        B H Latrobe.
                    
                